Lord, J.
The decision of this case is not free from difficulty. It is quite apparent that the entire language of the St. of 1872, e. 321, § 6, is appropriate to living stockholders of banks, holding shares in their own right; and the question to be decided is, whether, in construing its language, we may make it properly applicable to stockholders holding shares in a representative capacity. It is to be borne in mind that, aside from this statute, shares of the stock held by proprietors in their own right are to be taxed in the towns in which such proprietors live, ii *377domiciled within the Commonwealth ; while shares held by executors or administrators are to be taxed in the town of which the deceased was an inhabitant at the time of his death, and shares held by trustees in the towns in which the cestuis que trust respectively reside.
If, therefore, we construe the language of the statute as applying to all stock, however held, we are necessarily constrained to adopt one of two results : either to construe the law as entirely changing the general system of taxation, and making the shares of stock belonging to the estate of a deceased person taxable where the executor or administrator happens to live, while as to all other parts of the personal estate no change is made; making such stock assessable in several different places, if there happen to be several executors or administrators residing in different towns; and making shares held in trust taxable where the trustees reside, or in the same manner dividing it in case there are several trustees, having different residences, while no change is made as to the municipality in which other parts of the property thus held are to be taxed; or we shall be compelled to give to the same word, used by the Legislature, two different significations, not in different portions of the same act, but by attaching to the same word in the same clause one meaning for one purpose and another meaning for another. For example, in § 6, which provides that “ It shall be the duty of every shareholder in any of said banks, whether person or corporation, to give notice .... of the place of residence of such person, or of location of such corporation,” the word shareholder, as to the duty of giving notice, means executor,; but as to place of residence, it means testator. We cannot presume that such construction was intended. Nor can we construe the statute as intending to make a radical and fundamental change in the system of taxation of bank shares of a deceased person; making such shares taxable where the executor or administrator happens to reside, while all the other property of such deceased person follows the general rule of taxation, and is taxable in the place where the deceased was last domiciled.
It is by no means certain that the Legislature did not suppose that there already existed sufficient means to insure the taxation of property in bank shares held in ? representative capacity. *378Executors and trustees are commonly appointed under the authority of the Probate Court; ordinarily, all the property which they hold is inventoried; and the Legislature might well have deemed the means of knowledge of the property of deceased persons sufficiently within the power of assessors ; and certainly, if provision for notice in such case was omitted by the Legislature by design, it would be an unwarranted exercise of legislative power in the court to supply the omission by construction; and, if the omission were accidental, the remedy is to be afforded by the Legislature and not by the court.
Upon the whole matter, we feel much more safe to construe the language of the statute as to notice according to its natural import, and to hold that it does not apply to any bank shares except such as are held by some existing corporation, or are the property in his own right of some living person, capable of acting and of giving the notice required by the act. In this view of the statute, we neither enlarge nor limit the natural meaning of the language by construction; and if the Legislature shall deem any further provisions respecting the shares of bank stock belonging to deceased persons to be necessary, such provisions can be made in apt and unambiguous language.
It follows from this view, that the bank shares of the deceased were to be taxed in Canton, where all other of his personal property was taxable, and that the city of Boston, knowing the deceased to have been a resident of Canton at the time of his death, (though we do not deem this a material fact,) had no right to assess any of the shares as property taxable in Boston as the residence of the executor or testator, or as the locality of the bank. Judgment for the plaintiffs.*

 The St. of 1872, c. 321, was repealed by the St. of 1873, c. 815.